Case: 19-40525      Document: 00515228382         Page: 1    Date Filed: 12/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40525                         December 9, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LAURA JOSEFINA SALINAS MOYA,

                                                 Plaintiff – Appellant

v.

NORMA LIMON, Harlingen                  Field   Office    Director,    Citizenship             and
Immigration Services,

                                                 Defendant – Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:16-CV-319


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Laura Josefina Salinas Moya (Plaintiff) sought a declaratory judgment
that she is a United States citizen. At trial, her citizenship status came down
to whether her mother was born in the United States. As proof of her mother’s
birth in the United States, Plaintiff offered the testimony of a relative who
stated that the mother told her several times that she was born in Weslaco,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40525     Document: 00515228382     Page: 2   Date Filed: 12/09/2019


                                  No. 19-40525

Texas. The mother’s baptismal certificate also lists Weslaco as the place of
birth. But both the mother’s Mexican birth certificate and Mexican marriage
certificate list Reynosa, Tamaulipas, Mexico, as the place of birth.        After
considering this competing evidence, the district court ruled that “Plaintiff did
not prove by a preponderance of the evidence that [her mother] was born in the
United States and therefore failed to establish Plaintiff is a United States
citizen.”
      On appeal, Plaintiff argues that it was error to admit the Mexican birth
certificate. But Plaintiff did not object to the exhibit at trial. More than that,
she offered the birth certificate as an exhibit. She cannot now complain about
this evidence she offered into the record.
      Plaintiff further argues that the district court failed to give any weight
to the baptismal certificate. But the district court did consider the baptismal
certificate, it just concluded that the baptismal certificate—along with the
testimony of the relative, who did not meet Plaintiff’s mother until the mother
was ten and living in Mexico—failed to meet Plaintiff’s burden of proof given
the different birthplace listed in the birth and marriage certificates. As the
factfinder, the district court determines the weight to give competing evidence.
Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 123 (1969). That
principle also defeats Plaintiff’s argument that the district court had to give
the baptismal certificate more weight than the birth and marriage certificates
because the baptismal document was created earlier. There is no rule that
older evidence is automatically more credible; the factfinder may consider
numerous factors in determining what evidence is most convincing. Because
these and other arguments Plaintiff raises ask us to reweigh the evidence, they
are not a basis for reversal.
      The judgment is AFFIRMED.



                                        2